Exhibit 10.7

FOURTH AMENDMENT

TO

THE FIFTH THIRD BANCORP MASTER

PROFIT SHARING PLAN

(as amended and restated effective as of September 20, 2010)

Pursuant to the reserved power of amendment contained in Section 12.1 of The
Fifth Third Bancorp Master Profit Sharing Plan (as amended and restated
effective as of September 20, 2010) (the “Plan”), the Plan is hereby amended
effective   12/2/2013     by revising Section 9.1(b) in its entirety to read as
follows:

(b)           Distributions.    When a Participant’s benefit becomes
distributable under Section 8.4 of the Plan, such benefit shall be paid in such
of the forms described below as the Participant elects, subject to (c) below:

 (1)        Available Distribution Forms.    The available forms, described in
more detail below, are:

  (A)        a single sum,

  (B)        periodic installments, not less frequently than annually, with any
installments remaining unpaid at the Participant’s death to be paid to his
Beneficiary,

  (C)        partial withdrawal, or

  (D)        with respect to Participants covered by an Appendix, such other
form or forms as are specified in the applicable Appendix.

The foregoing are the exclusive forms of benefit available under the Plan.
References below to annuity forms of payment serve only to implement the minimum
distribution rules with respect to annuity forms (if any) that potentially could
be available to particular Participants under a future Appendix.

In the absence of a valid election by the date benefit payments are to commence,
the form of payout shall be a single sum cash distribution.

 (2)         Single Sum. If a single sum payment is otherwise applicable, to the
extent the Participant has his Account invested in the Fifth Third Stock Fund,
he may elect to have whole shares of Fifth Third Bancorp stock distributed to
him in accordance with rules and procedures established by the Administrator,
with the remainder of his distribution in cash.

 (3)         Periodic Installments. Periodic installments shall be in cash.

In accordance with rules and procedures established by the Administrator and
subject to the minimum distribution requirements of Section 9.4, a periodic
installment election may be revoked or modified by the Participant.



--------------------------------------------------------------------------------

For a distribution commencing on or after the Effective Date, if the Participant
elects periodic installments under (b)(1)(B) above and does not revoke that
election, any amount remaining unpaid at the Participant’s death shall be paid
in a single sum cash distribution to his Beneficiary as soon as administratively
feasible after the Participant’s death. If a Participant dies after having
commenced and then revoked a periodic installment election, Section 10.1 shall
be applied as if the Participant’s benefit had not commenced.

While receiving installment payments, a Participant may also elect a partial
withdrawal from his Account under (b)(1)(C) above.

(4)         Partial Withdrawal.    In accordance with rules and procedures
established by the Administrator, a Participant may make a partial withdrawal
from his Account from time to time under (b)(1)(C) above. A partial withdrawal
shall be in cash.

 

IN WITNESS WHEREOF, Fifth Third Bank has caused this Amendment to be adopted as
of this   18   day of   December                        , 2013.

 

FIFTH THIRD BANK   BY:   LOGO [g644645ex10_7pg02.jpg]    

 

 

5217057.1

 

2